DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/28/2022 have been fully considered.
Applicant’s Terminal Disclaimer filed on 11/17/2021  was disapproved because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321 (a) and (b). To be reconsidered, applicant should file a Power of Attorney that gives power to the attorney who is signing the terminal disclaimer, along with another copy of the terminal disclaimer, or file a terminal disclaimer that is signed by the applicant.
 The double patenting rejection is maintained.
Applicant’s amendment to claims 3, 6-7, 10-13 and 29 overcome the 112 (b) rejection of the claims.
The amendments to independent claims 1 and 16 overcome the 102 rejection based on Possell. However, the amended features are not patentable and are addressed in a new rejection below.
With regards to the 103 rejection of claim 24 over Possell, applicant arguments that examiner fails to meet the burden of showing prima facies case of obviousness is not persuasive.
Possell teaches all the structural limitations of claim 24 such as the first partition member, the second partition member, the partition opening inlet, the partition opening outlet and the inlet surface.
One of ordinary skill in the art would have known to use the specific claimed inlet surface radius and outlet surface radius in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Further it is held that: where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 8, 9, 10, 12, 1, 14, 15, 21, 18, 20 and 24 of US Patent No. 11,208,890 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The application claims are broader in at least one aspect.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  

Patent claim 1
Application claim 1
A boundary layer turbomachine, comprising: a housing defining an interior space and having an inlet opening and an outlet opening to facilitate movement of a fluid through the housing; a partition circumferentially dividing the interior space into an outer chamber and a rotor chamber located radially inward of the outer chamber, the partition having partition openings such that fluid is movable through the partition between the outer chamber and the rotor chamber; and a rotor assembly disposed in the rotor chamber and configured to rotate about an axis of rotation, the rotor assembly having a plurality of disks spaced apart along the axis of rotation and defining an interior opening configured as an unobstructed void occupying and centered on the axis of rotation, wherein the fluid passes through gaps between the disks and the interior opening as the fluid moves through the housing, wherein the interior opening includes fluid openings at both ends such that fluid can enter or exit both ends of the interior opening during operation.
A boundary layer turbomachine, comprising: a housing defining an interior space and having an inlet opening and an outlet opening to facilitate movement of a fluid through the housing; a partition circumferentially dividing the interior space into an outer chamber and a rotor chamber located radially inward of the outer chamber, the partition having partition openings such that fluid is movable through the partition between the outer chamber and the rotor chamber; and a rotor assembly disposed in the rotor chamber and configured to rotate about an axis of rotation, the rotor assembly having a plurality of disks spaced apart along the axis of rotation and defining an interior opening configured as an unobstructed void occupying and centered on the axis of rotation, wherein the fluid passes through gaps between the disks and the interior opening as the fluid moves through the housing.


Thus, it is apparent, for the broadening aspect, that patent claim claim 1 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
	For the dependents claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15  , the limitations are contained in patent claims 2, 3, 5, 8, 9, 10, 12, 1, 14, 15, 21, 18, 20 and 24 respectively.
Claims 16, 17, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 26, 28 and 29 of US Patent No. 11,208,890 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other. The application claims are broader in at least one aspect.
For claim 16:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 25
Application claim 16
A rotor assembly for a boundary layer turbomachine, comprising: a plurality of disks; and a plurality of spacers disposed between adjacent disks to space the disks apart along an axis of rotation, wherein the disks define an interior opening configured as an unobstructed void occupying and centered on the axis of rotation such that fluid passes through gaps between the disks and the interior opening as the fluid moves through the rotor assembly, wherein the interior opening includes fluid openings at both ends such that fluid can enter or exit both ends of the interior opening during operation.
A rotor assembly for a boundary layer turbomachine, comprising: a plurality of disks; and a plurality of spacers disposed between adjacent disks to space the disks apart along an axis of rotation, wherein the disks define an interior opening along the axis of rotation such that fluid passes through gaps between the disks and the interior opening configured as an unobstructed void occupying and centered on the axis of rotation as the fluid moves through the rotor assembly.


Thus, it is apparent, for the broadening aspect, that patent claim 25  includes features that are not in application claim 16. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 16 is anticipated by patent claim 25, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 16 is obvious over patent 25 with respect to the broadening aspect.
	For dependent claims 17, 21 and 22, the limitations are contained in patent claims 26, 28 and 29 respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avina (US 7,241,106 B2 A1).
Regarding claim 16, Avina teaches a rotor assembly for a boundary layer turbomachine, comprising: 
a plurality of disks (Avina, annotated FIG. 1 below); and a plurality of spacers (Avina, annotated FIG. 1 below) disposed between adjacent disks (Figs. 1-3) to space the disks apart along an axis of rotation (C-C) (Fig. 1), wherein the disks define an interior opening configured as a an unobstructed void occupying (Avina, annotated FIG. 1 below) and centered on the axis of rotation (C-C) (Fig. 1) such that fluid passes through gaps between the disks and the interior opening as the fluid moves through the rotor assembly (Avina, annotated FIG. 1 below).

    PNG
    media_image1.png
    634
    854
    media_image1.png
    Greyscale

Regarding claim 17, Avina teaches all the claimed limitations as stated above in claim 1. Avina further teaches the plurality of disks are oriented perpendicular to the axis of rotation (Avina, annotated FIG. 1 above).
Regarding claim 21, Avina teaches all the claimed limitations as stated above in claim 1. Avina further teaches an extension member (shaft 2a which connects motor 10, Fig.1) to couple the rotor assembly to a portion of the turbomachine and facilitate rotation of the rotor assembly (Fig. 1, Col. 3, lines 1-34).
Claims 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negishi (US 5,297,926).
Regarding claim 16, Negishi teaches a rotor assembly for a boundary layer turbomachine, comprising: 
a plurality of disks (P) (Figs. 1-2); and
a plurality of spacers (3) disposed between adjacent disks (Figs. 1-2) to space the disks apart along an axis of rotation (O-O) (Col. 4, lines 7-19), wherein the disks define an interior opening configured as a an unobstructed void occupying (Figs. 1-3) and centered on the axis of rotation such that fluid passes through gaps between the disks and the interior opening as the fluid moves through the rotor assembly (Col. 2, lines 14-35).
Regarding claim 17, Negishi teaches all the claimed limitations as stated above in claim 1. Neguishi further teaches the plurality of disks are oriented perpendicular to the axis of rotation (Fig. 1).
Regarding claim 21, Negishi teaches all the claimed limitations as stated above in claim 1. Neguishi further teaches an extension member (shafts 4a and 4b in Fig. 2) to couple the rotor assembly to a portion of the turbomachine and facilitate rotation of the rotor assembly (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-25, 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Possell (US 4,534,699) hereinafter Possell ‘699.
Regarding claims 24-26, Possell ‘699 teaches a partition for a boundary layer turbomachine comprising:
a first partition member having a first surface (Fig. 3 and Possell ‘699 annotated FIG. 3 below); and second partition member having a second surface spaced apart from the first surface to form a partition opening that includes an inlet and outlet, the second surface having inlet surface to form a portion of the partition opening inlet and an outlet surface to form a portion of the partition opening outlet (Fig. 3 and Possell ‘699 annotated FIG. 3 below).

    PNG
    media_image2.png
    540
    777
    media_image2.png
    Greyscale

Possell ‘699 does not appear to explicitly disclose that: the radius of the inlet surface is within 5% of 1.5 times a radial thickness of the second partition member;
the radius of the inlet is within 1% of 1.5 times the radial thickness of the second partition member;
the outlet surface has a radius within 20% of one third of the inlet surface radius. However, a careful examination of the specification reveals that no criticality for the specific claimed radius has been shown nor any reason as to why the turbomachine of applicant with the claimed radii would operate any different than the turbomachine of Possell ‘699, and Applicant has not disclosed that this design with the specific radii provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design of the radius of the inlet surface is within 5% of 1.5 times a radial thickness of the second partition member; the radius of the inlet is within 1% of 1.5 times the radial thickness of the second partition member and the outlet surface has a radius within 20% of one third of the inlet surface radius considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the turbomachine of Possell ‘699, and Applicant’s invention, to perform equally well with the radii taught by Possell ‘699 or the claimed radii, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed inlet surface radius and the outlet surface radius with the turbomachine of Possell ‘699 in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Regarding claim 28, Possell ‘699 as modified teaches all the claimed limitations as stated above in claim 24. Possell as modified further teaches the first surface comprises a planar portion (Possell ‘699, annotated FIG. 3 above).
Regarding claim 29, Possell ‘699 as modified teaches all the claimed limitations as stated above in claim 24. Possell ‘699 as modified further teaches the partition openings have an injection angle of 35 to 65 degrees (Possell ‘699, annotated FIG. 3 above).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avina in view of Balje (US 4,449,888).
Avina teaches all the claimed limitations as stated above in claim 16. Avina further teaches the disks spaced apart. Avina does not explicitly state the distance equal to 3 to 10 times a boundary layer thickness of the fluid and the disks have a disk thickness from 2 to 5 times the boundary layer thickness.
However, Balje teaches a boundary layer turbomachine comprising: a housing (11), a rotor (14) disposed in the housing for rotation about an axis (fig. 1). Balje further teaches disks (56) spaced by a distance (fig. 3); the distance being 2 to 5 times a boundary layer thickness of the fluid in order to transfer to transfer power from walls of a diffuser into the flow (Col. 4, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Avina by spacing the disks or spacing the partition and the outer diameter of the disk with the claimed range as taught by Balje in order to increase power of the turbomachine.
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Balje (US 4,449,888).
Negishi teaches all the claimed limitations as stated above in claim 16. Negishi further teaches the disks spaced apart. Negishi does not explicitly state the distance equal to 3 to 10 times a boundary layer thickness of the fluid and the disks have a disk thickness from 2 to 5 times the boundary layer thickness.
However, Balje teaches a boundary layer turbomachine comprising: a housing (11), a rotor (14) disposed in the housing for rotation about an axis (fig. 1). Balje further teaches disks (56) spaced by a distance (fig. 3); the distance being 2 to 5 times a boundary layer thickness of the fluid in order to transfer to transfer power from walls of a diffuser into the flow (Col. 4, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Negishi by spacing the disks or spacing the partition and the outer diameter of the disk with the claimed range as taught by Balje in order to increase power of the turbomachine.
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).

Claims 1-2, 4-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Possell ‘699 in view of Negishi (US 5,297,926).
Regarding claim 1, Possell ‘699 teaches (figs. 1-6) a boundary turbomachine comprising:
a housing (12) defining an interior space and having an inlet opening (26) and outlet opening (28, 30) to facilitate movement of a fluid through the housing (figs. 1 and 2);
a partition (formed by elements J) (fig. 2) circumferentially dividing the interior space into an outer chamber (defined between casing and partition) (fig. 2) and a rotor chamber located radially inward of the outer chamber (fig. 2), the partition between having openings (each opening constituted by reference characters 150, 152, 154) (fig. 3) such that fluid is movable through the partition, between the outer chamber and the rotor chamber (fig. 2); and 
a rotor assembly disposed in the rotor chamber and configured to rotate about an axis of rotation (fig. 3), the rotor assembly having a plurality of disks (48) spaced apart along the axis of rotation and defining an interior opening configured as a void occupying and centered on the axis of rotation (figs. 4-5), wherein the fluid passes through gaps (defined by adjacent disks) and the interior opening and moves through the housing.
In Possell ‘699, a shaft (42) extends through the centered void.
Possell ‘699 fails to teach the void is unobstructed and wherein the interior opening includes fluid openings at both ends such that fluid can enter or exit both ends of the interior opening during operation.
However, Negishi teaches a rotor assembly for a boundary layer turbomachine, comprising: 
a plurality of disks (P); and a plurality of spacers (3) disposed between adjacent disks (Figs. 1-2) to space the disks apart along an axis of rotation (O) (Col. 4, lines 7-19), wherein the disks define an interior opening configured as a an unobstructed void occupying (Figs. 2-3) and centered on the axis of rotation such that fluid passes through gaps between the disks and the interior opening as the fluid moves through the rotor assembly (Col. 2, lines 14-35).
In Negishi rotating shafts (4a, 4b) are fixed to the plurality of disks disposed at both ends of the disk arrangement to allow the disks to rotate (Col. 4, lines 7-19) as this ensure the fluid to flow freely in the interior opening. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Possell ‘699 such that the shaft is arranged as taught by Negishi as this would increase flow volume in the interior opening. 
Regarding claim 2, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi further teaches the plurality of disks are oriented perpendicular to the axis of rotation (Possell ‘699 Fig. 3).
Regarding claim 4, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi further teaches the disks are coupled to one another by a plurality of fasteners (66) which pass through the plurality of disks (Possell ‘699, Figs. 4-5).
Regarding claim 5, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi further teaches outer edges (48a) of the disks are tapered (Possell ‘699, Figs. 5-6; Col. 7, lines 21-32).
Regarding claim 6, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi further teaches the rotor assembly includes an extension member (Negeshi, annotated FIG. 2 below) to couple to the rotor assembly to the housing and facilitate rotation of the rotor assembly about the axis of rotation, wherein the extension member includes a vent port extending therethrough in fluid communication with the interior opening (Fig. 2). In Negishi, rotating shafts (4a, 4b) comprise extension having vented ports (Negeshi, annotated FIG. 2 below).

    PNG
    media_image3.png
    478
    806
    media_image3.png
    Greyscale

Regarding claim 8, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi further teaches the inlet opening (26) is associated with the outer chamber such that the outer chamber serves as an expansion for the fluid (Possell ‘699, Fig. 2).
Regarding claim 9, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 8. Possell ‘699 as modified by Negishi further teaches a cross-section of the outer chamber is uniform 360 degrees about the axis of rotation (Possell ‘699 Fig. 2).
Regarding claim 10, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above. Possell ‘699 as modified by Negishi further teaches the partition openings are equally spaced circumferentially (Fig. 2) around the partition openings (Fig. 2) are defined by a number of partition members (J) wherein the number of partition members is 8 (Possell ‘699 in fig. 3 discloses 12 partition members which is the same number disclosed on Figs. 3A-3B and 8B of applicant’s drawings).
Regarding claims 11-12, Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claims 1 and 10. Possell ‘699 as modified by Negishi further teaches: 
a radius of the inlet forms a portion of a partition opening inlet a radial thickness of the partition member wherein each partition member has an outlet surface forming a portion of a partition opening outlet (Fig. 1) (claim 11);
one of the partition members is located such that a midpoint of the partition member is offset with respect to a length of the partition from a terminal point of the housing defining a fluid inlet pathway (Fig. 1) (claim 12).
Possell ‘699 as modified by Negishi does not appear to explicitly disclose that the radius of the inlet surface is within 5% of 1.5 times a radial thickness of the partition member, the outlet surface radius of the partition opening outlet is within 5% of one third of the inlet surface radius and the midpoint of the partition member is 51% of length of the partition member. However, a careful examination of the specification reveals that no criticality for the specific claimed values has been shown nor any reason as to why the turbomachine of applicant with the claimed radii would operate any different than the turbomachine of Possell ‘699 as modified, and Applicant has not disclosed that this design with the specific radii provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design of radius of the inlet surface is within 5% of 1.5 times a radial thickness of the partition member and the outlet surface radius of the partition opening outlet is within 5% of one third of the inlet surface radius and the midpoint of the partition member is 51% of length of the partition member is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the turbomachine of Possell ‘699 as modified, and Applicant’s invention, to perform equally well with the radii taught by Possell ‘699 or the claimed radii, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed inlet surface radius and the outlet surface radius with the turbomachine of Possell ‘699 as modified in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Possell ‘699 in view of Negishi and further in view of Balje (US 4,449,888).
Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi further teaches the disks spaced apart by a plurality of spacers (52) (Figs. 4-5) wherein the spacers are confined to a region within one-third of a radius of the disks and wherein the spacers are arranged in a ring configuration partition. Possell ‘699 as modified by Negishi does not explicitly teach:
the distance between the disks is 3 to10 times a boundary layer thickness of the fluid;
However, Balje teaches a boundary layer turbomachine comprising: a housing (11), a rotor (14) disposed in the housing for rotation about an axis (fig. 1). Balje further teaches disks (56) spaced by a distance (fig. 3); the distance being 2 to 5 times a boundary layer thickness of the fluid in order to transfer to transfer power from walls of a diffuser into the flow (Col. 4, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Possell ‘699 by spacing the disks or spacing the partition and the outer diameter of the disk with the claimed range as taught by Balje in order to increase power of the turbomachine.
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Possell ‘699 in Negishi and further in view of Zinck (US 7,023,103).
 Possell ‘699 as modified by Negishi teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi fails to teach a flywheel coupled to the rotor assembly.
However, Zinck teaches an assembly comprising a rotating shaft and a flywheel (22) mounted on the rotating shaft (22), the flywheel comprising a plurality of blades members which when acted upon generate rotation of the flywheel which in turn generate rotation of the shaft (Col. 4, 6-20; figs. 1-4), the flywheel includes an electricity generation member (40) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Possell ‘699 by coupling a flywheel to the rotor assembly as an extra means to generate rotation of the rotor assembly (Zinck, Col. 4, 6-20; figs. 1-4).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Possell ‘699 in view of Negishi and further in view of view of Le Hong et al. (US 8,061,997 B2) hereinafter Le.
Possell ‘699 as modified  teaches all the claimed limitations as stated above in claim 1. Possell ‘699 as modified by Negishi does not teach at least one of the disks is constructed from a woven fiber resin composite material.
However, Le teaches a fan blade (10), the fan blade made of woven fiber resin composite material (figs. 2; Col. 4, lines 28-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Possell ‘699 by making at least one of the disks with a woven fiber resin composite material as taught by Le since composition materials are known in the art to withstand excessive heat.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Possell ‘699 in view Negishi and in view of Possell  (US 4,403,911) hereinafter Possell '911 and further in view of Chevrette (US 20120171031 A1).
Possell ‘699 teaches all the claimed limitations as stated above in claim 1 including the inlet including an inlet manifold having an expansion region that is circular in cross section.
Possell ‘699 does not teach the inlet manifold is modular and the expansion region transitions progressively from a circular inlet to a rectangular distribution region cross section.
However, Possell '911 teaches a boundary layer turbomachine comprising:  a housing defining an interior space and having an inlet (fig. 1) and an opening to facilitate movement of fluid through the housing. Possell ‘911 further teaches the inlet comprising a manifold that transitions progressively from a circular inlet (62) to a rectangular distribution region cross-section (60) (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Possell ‘699 by having the manifold with a circular cross section progressively transitioning into rectangular cross section as taught by Possell ‘911 in order to change the flow rate of the fluid.
Possell as modified by Possell ‘911 fails to teach inlet manifold is modular.
However, Chevrette teaches a turbomachine comprising a housing and an interior space defined in the housing to accommodate a rotor assembly (fig. 9). Chevrette further teaches a modular inlet assembly (130) for introducing working fluid in the turbomachine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Possell ‘699 by utilizing a modular inlet as taught by Chevrette for easy replacement of the inlet if broken or damaged.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745